Citation Nr: 0404687	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death for the purpose of additional burial 
benefits.


ATTORNEY FOR THE BOARD
C. L. Wasser, Counsel










INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1986, and from March 1988 to September 1992.  He died 
in June 2000.  The appellant is his mother.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO in Winston-
Salem, North Carolina which, in pertinent part, denied 
service connection for the cause of the veteran's death.  The 
appellant is claiming entitlement to service connection for 
the cause of the veteran's death for the purpose of 
additional burial benefits.


REMAND

In response to a request from the RO the VA medical facility 
in Ashville, North Carolina submitted copies of laboratory 
reports and chest x-rays.  However, the corresponding 
clinical records were not furnished.  Also, the service 
medical records do no not contain the separation examination 
reports for either period of service.  The Board is of the 
opinion that another attempt should be made to obtain these 
records.   

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should ask the National 
Personnel Records Center to conduct a 
search for any additional service medical 
records, to include the separation 
examination reports for both periods of 
service. 

3.  The RO should request the VA medical 
facility in Ashville, North Carolina to 
furnish copies of the outpatient clinical 
records from September 1992 until the 
veteran's death in June 2000.  Advise 
that facility that only laboratory and x-
rays reports for 1995 and 1996 were 
received per prior request. 

4.  Following any additional development 
deemed appropriate by the RO, the RO is 
requested to readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case (SSOC) and an opportunity to 
respond.   

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




